           Case 1:19-cv-00138-DAD-EPG Document 53 Filed 05/06/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7                               IN THE UNITED STATES DISTRICT COURT

 8                                  EASTERN DISTRICT OF CALIFORNIA

 9

10   KYLE PETERSEN,                                      No. 1:19-cv-00138-DAD-EPG

11                                Plaintiff,             ORDER GRANTING EX PARTE APPLICATION
                                                         FOR EXTENSION OF TIME TO FILE
12                          v.                           OPPOSITION TO MOTION TO DISMISS

13   ANTHONY SIMS, JR. and NICHOLAS                      (ECF No. 52)
     TORRES,
14
                                  Defendants.
15

16

17          Plaintiff, Kyle Petersen, is proceeding pro se and in forma pauperis in this civil rights action
18 brought pursuant to Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971). Before the

19 Court is Plaintiff’s ex parte application for an extension of time to respond to Defendants’ motion to

20 dismiss (ECF No. 52). Having considered the application, and for good cause shown,

21          IT IS ORDERED that the ex parte application (ECF No. 52) is GRANTED. Plaintiff shall file
22 his opposition to Defendants’ motion to dismiss no later than July 6, 2020.

23
     IT IS SO ORDERED.
24

25      Dated:    May 6, 2020                                  /s/
                                                       UNITED STATES MAGISTRATE JUDGE
26

27

28

                                                          1
